These are separate motions by respondents with respect to the order of this court, dated January 3, 1968, which suspended them from the practice of law for a period of two years, commencing January 22, 1968; the date for commencement of the period of suspension was changed to March 1, 1968 by the further order of this court, dated March 4, 1968 (Matter of Marino and Plesser, 29 A D 2d 652; id., p. 869). Respondent Marino’s motion is for reconsideration of the determination or, in the .alternative, for permission to reargue in the Court of Appeals. Respondent Plesser’s motion is for reconsideration and reargument or, in the alternative, for permission to apply for readmission to the Bar *958at this time or, in the further alternative, for certification of the question of alleged excessiveness of discipline to the Court of Appeals. Both motions are denied in all respects. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.